UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------x
EON SHEPHERD,

                  Petitioner,                   MEMORANDUM & ORDER
                                                20-CV-0602 (EK) (LB)
            -against-

MARK ROYCE,

                Respondent.
--------------------------------x
ERIC KOMITEE, United States District Judge:

      On January 29, 2020, Eon Shepherd (“Petitioner”), currently

incarcerated at Green Haven Correctional Facility, filed this pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

challenging a Kings County judgment of conviction for robbery in the

second degree, upon his guilty plea, under Indictment No. 1985/86

entered on May 22, 1987.    (Pet. for Writ of Habeas Corpus (“Pet.”),

ECF Doc. 1 at 1.)1   Petitioner paid the filing fee to commence this

action.    The Court dismisses the petition for lack of jurisdiction.

      Section 2254 authorizes federal courts to “entertain an

application for a writ of habeas corpus in behalf of a person in

custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or

treaties of the United States.”     28 U.S.C. § 2254(a).    “This provision

‘requir[es] that the habeas petitioner be ‘in custody’ under the

conviction or sentence under attack at the time his petition is

filed.’”    Finkelstein v. Spitzer, 455 F.3d 131, 133 (2d Cir. 2006)




1  The petition was not signed by Petitioner and the Clerk of Court issued a
notice of deficiency. (ECF Doc. 2.) On February 18, 2020, Petitioner filed
a signed petition. (ECF Doc. 4.)
                                       1
(quoting Maleng v. Cook, 490 U.S. 488, 490-91 (1989)); see also

Nowakowski v. New York, 835 F.3d 210, 215 (2d Cir. 2016).

        When a petitioner’s sentence for a conviction has fully expired,

the conviction may not be challenged because the petitioner is no

longer “in custody” pursuant to that conviction.        See Lackawanna

County Dist. Att’y v. Coss, 532 U.S. 394, 401-02 (2001); see also

Maleng, 490 U.S. at 491.    Here, Petitioner challenges a one-year

sentence entered in 1987.    It is clear that the one-year sentence had

fully expired when Petitioner filed this petition on January 29, 2020,

more than thirty years later.

                                  CONCLUSION

        Accordingly, the petition for a writ of habeas corpus is

dismissed for lack of jurisdiction as Petitioner seeks to challenge a

conviction that has fully expired.        A certificate of appealability

shall not issue as Petitioner has not made a substantial showing of

the denial of a constitutional right.        28 U.S.C. § 2253(c)(2).   The

Court certifies pursuant to 28 U.S.C. § 1915(a) that any appeal would

not be taken in good faith and therefore in forma pauperis is denied

for the purpose of any appeal.     See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to enter judgment and close this

case.

        SO ORDERED.


                                    /s/ Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge

Dated:       March 19, 2020
             Brooklyn, New York

                                      2
